Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim from examiner’s amendments filed on 6/17/2021 that has been entered and made of record. Applicant has amended the claims to overcome the 35USC 101 rejection and is being respectfully accepted.
Response to after Non-Final
2.	Claim 1, 3, 14 and 16 are currently amended. No new claims are added. No new matter is added. No claim is cancelled.
EXAMINER’S AMENDMENT
3.	The application has been amended as follows: 
1.	(Currently amended) A method comprising: obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first speech of the first user and second speech of the second user;
obtaining a transcription of the second speech of the second user;
identifying one or more first sound characteristics of the first speech of the first user;
identifying one or more first words in the transcription indicating the first user [[a]] lacks [[of]] understanding 

based on the experienced emotion and the one or more first words, determining an accuracy of the transcription of the second speech.

2.	(Original)	The method of claim 1, wherein the first sound characteristics of the first speech include: a tone, a volume, a pitch, an inflection, a timbre, or a speed of the first speech.
3.	(Currently amended)	The method of claim 1, further comprising:
obtaining a second transcription of the first speech of the first user; and
identifying one or more second words in the second transcription indicating the first user [[a]] lacks [[of]] understanding
4.	(Previously presented)	The method of claim 1, further comprising:
identifying one or more second sound characteristics of the second speech, 
wherein determining the accuracy of the transcription of the second speech is further based on the one or more second sound characteristics.
5.	(Original)	The method of claim 1, further comprising:
obtaining image data of the communication session between the first device of the first user and the second device of the second user, the image data including images of the first user; and
identifying one or more facial expressions of the first user in the image data,

6.	(Original)	The method of claim 5, further comprising:
determining, based on the image data, the first user is not viewing the transcription during a first duration of time; and
determining, based on the image data, the first user is viewing the transcription during a second duration of time,
wherein determining the accuracy of the transcription of the second speech comprises determining the accuracy of the transcription during the second duration of time but not during the first duration of time. 
7.	(Original)	The method of claim 1, further comprising:
determining a first topic of the communication session;
based on the first topic, identifying an expected emotion for the first user; and
based on the expected emotion and the experienced emotion, determining an unexpected emotion of the first user,
wherein determining the accuracy of the transcription of the second speech is further based on the unexpected emotion. 
8.	(Original)	A method comprising:
obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first speech of the first user;
obtaining a transcription of the communication session;
determining a first topic of the communication session;

obtaining one or more first sound characteristics of the first speech;
based on the one or more first sound characteristics, determining an experienced emotion of the first user;
based on the expected emotion and the experienced emotion, determining an unexpected emotion of the first user; and
based on the unexpected emotion, determining an accuracy of the transcription. 
9.	(Original)	The method of claim 8, wherein the first sound characteristics of the first speech include: a tone, a volume, a pitch, an inflection, a timbre, or a speed of the first speech. 
10.	(Original)	The method of claim 8, wherein the audio further includes second speech of the second user and the method further comprises:
identifying one or more first words indicating a lack of understanding in the first speech; identifying one or more second sound characteristics of the second speech; and
identifying one or more repeated words in the second speech,
wherein determining the accuracy of the transcription is further based on the one or more first words, the one or more second sound characteristics, and the one or more repeated words. 
11.	(Original)	The method of claim 10, wherein the first words indicating a lack of understanding include: requests for the second user to repeat one or more portions of the second speech, question words, and apologies.


13.	(Original)	The method of claim 8, further comprising:
obtaining image data of the communication session between the first device of the first user and the second device of the second user, the image data including images of the first user; and
identifying one or more facial expressions of the first user in the image data,
wherein determining the experienced emotion of the first user is further based on the one or more facial expressions. 
14.	(Currently amended)	A system comprising: one or more processors; and one or more non-transitory computer-readable media configured to store instructions that in response to being executed by the one or more processors cause the system to perform operations, the operations comprising:
obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first speech of the first user and second speech of the second user;
obtaining a transcription of the second speech of the second user;
identifying one or more first sound characteristics of the first speech of the first user;
identifying one or more first words in the transcription indicating the first  user [[a]] lacks [[of]] understanding

based on the experienced emotion and the one or more first words, determining an accuracy of the transcription of the second speech.
15.	(Original)	The system of claim 14, wherein the first sound characteristics of the first speech include: a tone, a volume, a pitch, a timbre, and a speed of the first speech. 
16.	(Currently amended)	The system of claim 14, wherein the operations further comprise:
obtaining a second transcription of the first speech of the first user; and
identifying one or more second words in the second transcription indicating the first user [[a]] lacks [[of]] understanding
17.	(Previously presented)	The system of claim 14, wherein the operations further comprise:
identifying one or more second sound characteristics of the second speech; and
wherein determining the accuracy of the transcription of the second speech is further based on the one or more second sound characteristics. 
18.	(Original)	The system of claim 17, wherein the one or more second sound characteristics of the second speech include: an increasing volume of the second speech or a decreasing speed of the second speech.


identifying one or more facial expressions of the first user in the image data,
wherein determining the experienced emotion of the first user is further based on the one or more facial expressions. 
20.	(Original)	The system of claim 14, wherein the operations further comprise: determining a first topic of the communication session;
based on the first topic, identifying an expected emotion for the first user; and
based on the expected emotion and the experienced emotion, determining an unexpected emotion of the first user,
wherein determining the accuracy of the transcription of the second speech is further based on the unexpected emotion.
Allowable Subject Matter
4.		Claims 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claims 1, 8 and 14 are allowable because prior art fails to teach or 
suggest, either alone or in combination, obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first speech of the first user and second speech of the second user; obtaining a transcription of the second speech of the second 
6.	Claims 2-7 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for obtaining audio communication of claim 1.
7.	Claims 9-13 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim8 as the method for obtaining audio communication of claim 8.
8. 	Claims 15-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim14 as the system of claim 14. 
9.	The closet prior art of Marc White eta I (US 2013/0018656) in view of Lample et al (US 2017/0169812) and in further view of Schuyler Cullen (US 2016/0353056) teaches method and system for obtaining audio of a communication but further fails to teach  obtaining audio of a communication session between a first device of a first user and a second device of a second user, the communication session configured for verbal communication such that the audio includes first speech of the first user and second speech of the second user; obtaining a transcription of the second speech of the second user; identifying one or more first sound characteristics of the first speech of the first user; identifying one or more first words in the transcription indicating the first user lacks understanding of the second speech; based on the one or more first sound characteristics, 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677